                                                           Case 2:18-cv-00862-MMD-NJK Document 95 Filed 09/04/19 Page 1 of 4



                                                       1    SNELL & WILMER L.L.P.
                                                            Patrick G. Byrne
                                                       2    Nevada Bar No. 7636
                                                            pbyrne@swlaw.com
                                                       3    Aleem A. Dhalla
                                                            Nevada Bar No. 14188
                                                       4    adhalla@swlaw.com
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       5    Las Vegas, NV 89169
                                                            Telephone: 702.784.5200
                                                       6
                                                            FISH & RICHARDSON P.C.
                                                       7    Neil J. McNabnay (pro hac vice)
                                                            mcnabnay@fr.com
                                                       8    Ricardo J. Bonilla (pro hac vice)
                                                            rbonilla@fr.com
                                                       9    Lance E. Wyatt, Jr. (pro hac vice)
                                                            wyatt@fr.com
                                                      10    Rodeen Talebi (pro hac vice)
                                                            talebi@fr.com
                                                      11    1717 Main Street, Suite 5000
                                                            Dallas, TX 75201
                                                      12    Telephone: 214.747.5070
             3883 Howard Hughes Parkway, Suite 1100




                                                            Fax: 214.747.2091
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                            Attorneys for Defendants GOLDEN NUGGET,
                         LAW OFFICES




                                                            LLC; LANDRY’S, LLC; LAS VEGAS SANDS
                          702.784.5200




                                                      14
                               L.L.P.




                                                            CORP.; and MGM RESORTS INTERNATIONAL
                                                      15
                                                                                      UNITED STATES DISTRICT COURT
                                                      16                                   DISTRICT OF NEVADA
                                                      17
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                      18   LLC,                                         Case No. 2:18-cv-00862-MMD-NJK

                                                      19        Plaintiff,                           SUPPLEMENTAL VERIFIED PETITION
                                                           v.                                         FOR PERMISSION TO PRACTICE IN
                                                      20                                             THIS CASE ONLY BY ATTORNEY NOT
                                                           CAESARS ENTERTAINMENT                       ADMITTED TO THE BAR OF THIS
                                                      21   CORPORATION,                                 COURT AND DESIGNATION OF
                                                                Defendant.                                   LOCAL COUNSEL
                                                      22
                                                           LINKSMART WIRELESS TECHNOLOGY,               Case No. 2:18-cv-00864-MMD-NJK
                                                      23   LLC,
                                                      24          Plaintiff,
                                                           v.
                                                      25
                                                           GOLDEN NUGGET, INC. and LANDRY’S,
                                                      26   INC.,
                                                                 Defendants.
                                                      27

                                                      28
                                                           Case 2:18-cv-00862-MMD-NJK Document 95 Filed 09/04/19 Page 2 of 4



                                                       1
                                                           LINKSMART WIRELESS TECHNOLOGY,                         Case No. 2:18-cv-00865-MMD-NJK
                                                       2   LLC,
                                                       3          Plaintiff,
                                                       4   v.
                                                       5   LAS VEGAS SANDS CORP.,
                                                       6          Defendant.
                                                       7
                                                           LINKSMART WIRELESS TECHNOLOGY,                         Case No. 2:18-cv-00867-MMD-NJK
                                                       8   LLC,
                                                       9          Plaintiff,
                                                      10   v.
                                                      11   MGM RESORTS INTERNATIONAL,
                                                      12          Defendant.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           LINKSMART WIRELESS TECHNOLOGY,                         Case No. 2:18-cv-00868-MMD-NJK
                         LAW OFFICES

                          702.784.5200




                                                      14   LLC,
                               L.L.P.




                                                      15          Plaintiff,
                                                      16   v.
                                                      17   WYNN LAS VEGAS LLC,
                                                      18          Defendant.
                                                      19

                                                      20          Rodeen Talebi, Petitioner, submits this Supplemental Verified Petition for Permission to

                                                      21   Practice and Designation of Local Counsel, supplementing Defendant MGM Resorts

                                                      22   International’s ECF Nos. 75 (MGM’s Verified Petition for Permission to Practice) and 76 (Order

                                                      23   granting MGM’s Verified Petition for Permission to Practice) to include legal representation of

                                                      24   additional client parties, Defendants Golden Nugget, LLC; Landry’s, LLC; and Las Vegas Sands

                                                      25   Corp. (collectively, the “Additional Defendants”) in this consolidated action.

                                                      26          Petitioner has been retained as a member of the law firm of Fish & Richardson P.C. by the

                                                      27   Additional Defendants.

                                                      28

                                                                                                          -2-
                                                           Case 2:18-cv-00862-MMD-NJK Document 95 Filed 09/04/19 Page 3 of 4



                                                       1          Petitioner prays to be admitted to practice before this Court for the purposes of this action

                                                       2   only on behalf of Additional Defendants.

                                                       3          Additional Defendants designate Patrick G. Byrne of the law firm Snell & Wilmer L.L.P.

                                                       4   as their resident Nevada counsel.

                                                       5    Dated: September 4, 2019                        Respectfully submitted,
                                                       6
                                                                                                            By /s/ Rodeen Talebi
                                                       7                                                       Patrick G. Byrne
                                                                                                               Nevada Bar No. 7636
                                                       8                                                       pbyrne@swlaw.com
                                                                                                               Aleem A. Dhalla
                                                       9                                                       Nevada Bar No. 14188
                                                                                                               adhalla@swlaw.com
                                                      10                                                       3883 Howard Hughes Parkway, Suite 1100
                                                                                                               Las Vegas, Nevada 89169
                                                      11                                                       Tel. 702.784.5200
                                                      12                                                         Neil J. McNabnay (pro hac vice)
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 mcnabnay@fr.com
Snell & Wilmer




                                                      13                                                         Ricardo J. Bonilla (pro hac vice)
                    Las Vegas, Nev ada 89169




                                                                                                                 rbonilla@fr.com
                         LAW OFFICES

                          702.784.5200




                                                      14                                                         Lance E. Wyatt, Jr. (pro hac vice)
                               L.L.P.




                                                                                                                 wyatt@fr.com
                                                      15                                                         Rodeen Talebi (pro hac vice)
                                                                                                                 talebi@fr.com
                                                      16                                                         1717 Main Street, Suite 5000
                                                                                                                 Dallas, Texas 75201
                                                      17                                                         Telephone: (214) 747-5070
                                                                                                                 Facsimile: (214) 747-2091
                                                      18
                                                                                                                 Attorneys for Defendants
                                                      19                                                         GOLDEN NUGGET, LLC; LANDRY’S,
                                                                                                                 LLC; LAS VEGAS SANDS CORP.; and
                                                      20                                                         MGM RESORTS INTERNATIONAL
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                                                                           -3-
                                                           Case 2:18-cv-00862-MMD-NJK Document 95 Filed 09/04/19 Page 4 of 4



                                                       1                                  CERTIFICATE OF SERVICE

                                                       2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

                                                       3   document has been served on September 4, 2019, to all counsel of record who are deemed to have

                                                       4   consented to electronic service via the Court’s CM/ECF system per LR IC 4-1(d).

                                                       5

                                                       6   DATED this 4th day of September 2019.

                                                       7
                                                                                                        /s/ Wendi L Bullock
                                                       8                                               An employee of FISH & RICHARDSON P.C.

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28

                                                                                                         -4-
